1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                   DISTRICT OF NEVADA

8                                               ***

9     MATTHEW HOUSTON,                                   Case No. 2:19-cv-01371-JAD-DJA

10                                      Plaintiff,               ORDER
            v.
11
      JERRY HOWELL, et al.,
12
                                   Defendants.
13

14

15
     I.    DISCUSSION
16
           On August 8, 2019, Plaintiff, who is a prisoner in the custody of the Nevada
17
     Department of Corrections (“NDOC”), submitted a civil rights complaint pursuant to 42
18
     U.S.C. § 1983 and filed an incomplete application to proceed in forma pauperis. (ECF
19
     No. 1, 1-1).   On August 13, 2019, the Court informed Plaintiff that his application to
20
     proceed in forma pauperis was incomplete because Plaintiff had not submitted a properly
21
     executed financial certificate or an inmate account statement with his application. The
22
     Court ordered him to file a complete application to proceed in forma pauperis, including
23
     the required financial documents, within thirty days. (ECF No. 2). On August 22, 2019
24
     Plaintiff’s submitted another incomplete application to proceed in forma pauperis, once
25
     again failing to attach a properly executed financial certificate and an inmate account
26
     statement with his application. (ECF No. 4).
27

28
                                                     1
1
            Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must
2
     complete an application to proceed in forma pauperis and attach both an inmate account
3
     statement for the past six months and a properly executed financial certificate. Plaintiff
4
     has failed to do so. Therefore, the second in forma pauperis application (ECF No. 4) is
5
     denied. The Court will give Plaintiff one final chance to either pay the complete filing fee
6
     or file a complete application to proceed in forma pauperis, including a properly executed
7
     financial certificate or an inmate account statement with his application. The Court will
8
     retain Plaintiff’s civil rights complaint, but will not file it until this matter is resolved.
9
     II.    CONCLUSION
10
            For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
11
     in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.
12
            IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
13
     approved form application to proceed in forma pauperis by a prisoner, as well as the
14
     document entitled information and instructions for filing an in forma pauperis application.
15
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
16
     Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis on
17
     the correct form with both an inmate account statement for the past six months and a
18
     properly executed financial certificate, in compliance with 28 U.S.C. § 1915(a); or (2) pay
19
     the full $400 fee for filing a civil action (which includes the $350 filing fee and the $50
20
     administrative fee).
21
            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
22
     dismissal of this action will result.
23
            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
24
     (ECF No. 1-1), but shall not file it at this time.
25

26          DATED THIS 28th day of August 2019.

27
                                                   DANIEL J. ALBREGTS
28                                                 UNITED STATES MAGISTRATE JUDGE

                                                       2
